UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1326



HAROLD O. PIPER,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1058-MJG)


Submitted:   October 12, 2000             Decided:   October 17, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Charlotte J. Hardnett, Acting General Counsel for Social
Security, Frank V. Smith, III, Acting Principal Deputy General
Counsel, George G. Davidson, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harold Piper appeals from the magistrate judge’s order* grant-

ing summary judgment to the Commissioner of Social Security on his

claim for disability benefits.   Having reviewed the briefs and the

administrative record, we find that substantial evidence supported

the Administrative Law Judge’s decision denying benefits.   Accord-

ingly, we affirm substantially on the reasoning of the magistrate

judge.   See Piper v. Apfel, No. CA-99-1058-MJG (D. Md. Feb. 10,

2000).   We deny Piper’s motion to remand this action for reconsid-

eration because he failed to demonstrate that the information

contained in Dr. Mutlu’s August 11, 1997, report was new and

material evidence, or that good cause existed to excuse his failure

to timely obtain the report.      See 42 U.S.C. § 405(g) (1994);

Borders v. Heckler, 777 F.2d 954, 955 (4th Cir. 1985).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                 2